Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
112b rejections of claim 5 and 19 are withdrawn in view of amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 12, 16-17, 19, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carsillo et al (US20110091962A1 published 04/21/2001; hereinafter Carsillo) in view of Machida et al (US20050042767A1 published 02/24/2005; hereinafter Machida).
Regarding claim 1, Carsillo teaches an apparatus for staining samples (automated stainer 10 – paragraph 38) comprising: 
a staining chamber (cuvette chamber 25) configured to receive at least one staining substrate (slide 30) (slide 30 fits within the cuvette chamber 25 – paragraph 39), wherein the staining chamber (cuvette chamber 25) and the staining substrate (slide 30) create a closed and defined staining reservoir (Fig. 7) when placed in contact (filling the cuvette chamber (25), thereby flooding the slide (30) and its sample – paragraph 39) (the configuration of Fig. 7 is a closed system and is sealed by a gasket 29 shown in Fig. 8), the staining reservoir comprising a first port (opening 26) for introducing a fluid into the staining reservoir and/or for removing the fluid from the staining reservoir (cuvette chamber includes openings, or ports 26 and 27 to receive supply tubes 16 – paragraph 49), and optionally
an environmental chamber, configured to produce controlled humidity levels (cuvette chamber 25 is capable of controlling humidity because the slide 25 and cuvette chamber 25 form a closed system – Figs. 7-10) within the staining reservoir;
a plurality of reagent vessels containing liquid reagents configured to be in fluid communication with the inlet port (tubular lines 16 supply stain or rinse solutions – paragraph 49) and the staining reservoir by a tubular line (tubular lines 16 – Fig. 7); 
a waste vessel configured to be in fluid communication with the outlet port and the staining reservoir (cuvette chamber includes openings, or ports (26, 27), to receive waste tube that drain the used solutions from the cuvette chambers – paragraph 49) by a tubular line (tubular lines 16 – Fig. 7); 
a controller electrically (“controller … configured to” is interpreted as “controller is programmable”) (computerized control system) connected to the apparatus and configured to permit execution of a programmed staining protocol (the automated stainer (10) controls the mechanical operations via a computerized control system operated via digital electronics – paragraph 31); and 
at least one pump communicatively coupled to the controller (data that controls the electronics are transmitted via electrical circuits to pump motors 55 for moving staining solutions through the system – paragraph 31), wherein the at least one pump is configured to transport fluid through the apparatus (flow into and out of ports 26, 27 in the cuvette chamber 25 is controlled by a rotary pump 50 – paragraph 50). 
However Carsillo does not teach wherein the environmental chamber comprises a humidity sensor to measure the humidity levels;
Machida teaches wherein the environmental chamber (the surface of the sample slide 1 placed in an enclosed space as the spreading environment – paragraph 62) comprises a humidity sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cuvette chamber, as taught by Carsillo, with the humidity sensor, taught by Machida, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Machida both teach staining samples in enclosed spaces. 
Regarding claim 3, Carsillo, modified by Machida, teaches the apparatus of claim 1, wherein the staining substrate is a cytological slide (slide 30 – paragraph 39).
Regarding claim 4, Carsillo, modified by Machida, teaches the apparatus of claim 1
However, Carsillo, modified by Machida, does not teach wherein the environmental chamber has a heating element.
Machida teaches the environmental chamber has a heating element (the device 17 contains environment for spreading a metaphase analyte on a glass slide and has a heating unit 21 for appropriately controlling the temperature – paragraph 64). It would be advantageous to use a heater to control the temperature to ensure higher degrees of process quality control.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Carsillo as modified by Machida, with the heating unit, taught by Machida, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Machida both teach staining samples in enclosed spaces. 
Regarding claim 5, Carsillo, modified by Machida, teaches the apparatus of claim 1, wherein the environmental chamber (cuvette chamber 25) is configured to be in communication with pumps and 
Regarding claim 6, Carsillo, modified by Machida, teaches the apparatus of claim 1, wherein the environmental chamber (cuvette chamber 25) is configured to generate conditions greater than about 45% relative humidity within the staining reservoir (Carsillo inherently teaches the capability to generate conditions greater than 45% relative humidity because the cuvette chamber 25 and slide 30 form a closed system with gasket 29 and contains aqueous solutions – Fig. 8 and paragraph 48) (It is well known in the art that a closed system containing water can reach 100% relative humidity).
Regarding claim 10, Carsillo, modified by Machida, teaches the apparatus of claim 3, further comprising a seal configured to provide a gas-tight and water-tight seal between the cytological slide and a slide chamber (a gasket 29 seals the cuvette chamber 25 and slide 30 to prevent leaking – Fig. 8 and paragraph 48). 
Regarding claim 12, Carsillo, modified by Machida teaches the apparatus of claim 1, wherein the staining chamber is configured to receive at plurality of staining substrates (cuvette chamber could be made with sufficient width and/or depth to stain more than one slide at a time – paragraph 48), wherein the staining chamber and each of the plurality of staining substrates create separate closed and defined staining reservoirs when placed in contact (gasket 29 is capable of sealing the cuvette chamber and multiple slides 30 – Fig. 8 and paragraph 48).
Regarding claim 16, Carsillo, modified by Machida, teaches the apparatus of claim 1, wherein the controller is configured to (“controller is configured to” is interpreted as “controller is programmable”) (computerized control system) provide automated control of a gas source, a vacuum source, gas valves, vacuum valves, liquid- channel valves, liquid pumps, sensors, or any combination thereof to provide automated application of liquid to the staining reservoir (computerized control 
Regarding claim 17, Carsillo, modified by Machida, teaches the apparatus of claim 1
However, Carsillo, modified by Machida, does not teach a heating element configured to increase an amount of vapor in the environmental chamber.
Machida teaches a heating element configured to increase an amount of vapor in the environmental chamber (a heater 27 for heating the water stored in the tank – paragraph 68) (water vapor from the water tank goes through the humidity adjusting fin 23 and into the spreading environment – Fig. 3). It would be advantageous to use a heater to control the humidity to ensure higher degrees of process quality control.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Carsillo as modified by Machida, with the heater, taught by Machida, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Machida both teach staining samples in enclosed spaces. 
Regarding claim 19, Carsillo, modified by Machida, teaches the apparatus of claim 1, wherein the staining chamber (cuvette chamber 25 – Fig. 7) comprises at least one adjustable pressure plate (piece 31 is attached to piece 32 by four threaded nuts and is therefore adjustable – Figs. 2 and 7-9) (Carsillo also teaches “cuvette chamber could be made with sufficient width and/or depth to stain more than one slide at a time” in paragraph 48 further supporting that pieces 31, 32 are adjustable).
Regarding claim 22, Carsillo teaches an apparatus for staining slides comprising, 
a. a staining chamber (cuvette chamber 25 – Figs. 7-10) configured to receive at least one staining substrate (slide 30 – Figs. 7-10), wherein the staining chamber and the staining substrate create a closed and defined staining reservoir (filling the cuvette chamber (25), thereby flooding the slide (30) 
b. an environmental chamber configured to produce controlled humidity levels (cuvette chamber 25 is capable of controlling humidity because the slide 25 and cuvette chamber 25 form a closed system – Figs. 7-10) within the staining reservoir.
However Carsillo does not teach wherein the environmental chamber comprises a humidity sensor to measure the humidity levels;
Machida teaches wherein the environmental chamber (the surface of the sample slide 1 placed in an enclosed space as the spreading environment – paragraph 62) comprises a humidity sensor (humidity sensors in the spreading environment for the cell-floating fluid – paragraph 14) to measure the humidity levels. It would be advantageous measure the humidity in the staining environment to gain more control the process and ensure higher degrees of process quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cuvette chamber, as taught by Carsillo, with the humidity sensor, taught by Machida, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Machida both teach staining samples in enclosed spaces. 
Regarding claim 23
Regarding claim 24, Carsillo, modified by Machida, teaches the apparatus of claim 23. 
However, Carsillo, modified by Machida, does not teach wherein the environmental chamber has a heating element.
Machida teaches the environmental chamber (environment for spreading a metaphase analyte on a glass slide) has a heating element (the device 17 contains environment for spreading a metaphase analyte on a glass slide and has a heating unit 21 for appropriately controlling the temperature – paragraph 64). It would be advantageous to use a heater to control the temperature to ensure higher degrees of process quality control.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Carsillo as modified by Machida, with the heating unit, taught by Machida, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Machida both teach staining samples in enclosed spaces. 
Regarding claim 26, Carsillo, modified by Machida, teaches the apparatus of claim 23, wherein the environmental chamber is configured to generate conditions greater than 45% relative humidity within the staining reservoir (Carsillo inherently teaches the capability to generate conditions greater than 45% relative humidity because the cuvette chamber 25 and slide 30 form a closed system with gasket 29 and contains aqueous solutions – Fig. 8 and paragraph 48) (It is well known in the art that a closed system containing water can reach 100% relative humidity).
Regarding claim 27.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carsillo, modified by Machida, as applies to claim 1 in view of Bogen et al (US20040191128A1 published 09/30/2004; hereinafter Bogen).
Regarding claim 13, Carsillo, modified by Machida, teaches the apparatus of claim 1, wherein the slide chamber is configured to receive a plurality of cytological slide substrates.
However, Carsillo does not teaches that the slide chamber and each of the plurality of cytological slide substrates create separate closed and defined staining reservoirs when placed in contact.
Bogen teaches that the slide chamber (five oval holes 526a-526e corresponding to each of the slide positions 512a-512e – paragraph 40) and each of the plurality of cytological slide substrates (tissue sample slide – paragraph 40) create separate closed and defined staining reservoirs when placed in contact (the cavities over each of the frame positions are mutually sealed from each other – paragraph 40). It would be advantageous to have multiple staining positions mutually sealed from each other in order to increase throughout.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cuvette chamber and gasket, as taught by Carsillo, with the multiple staining positions mutually sealed from each other, taught by Bogen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo, Machida, and Bogen all teach slide staining devices.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carsillo, modified by Machida, as applies to claim 1 in view of Campbell (US20160370264A1 published 12/22/2016).
Regarding claim 18, Carsillo, modified by Machida, teaches the apparatus of claim 1, further comprising: an imaging system configured to image the staining substrate.

Campbell teaches an imaging system (a slide processing unit has a camera – paragraph 16) configured to image the staining substrate (can capture the processing status of a slide e.g., staining, drying, imaging, etc. – paragraph 17). Furthermore, Campbell (paragraph 16) teaches that it would be advantageous to use an imaging system to capture and store slide images for an operator to examine at any time, which would improve quality control by allowing the operator to identify improper sample slides and decreasing operator fatigue.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the staining apparatus, as taught by Carsillo, with a slide imaging system, taught by Campbell, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Carsillo and Campbell teach devices for processing sample slides.
Response to Arguments
Applicant(s) arguments with respect to the 102 and 103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/T.C.S./Examiner, Art Unit 1798                                    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797